Citation Nr: 1215261	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether the reduction in the rating for the Veteran's lower back disability from 40 percent to 20 percent, effective May 1, 2008, was proper.

2.  Whether the severance of the Veteran's TDIU rating, effective May 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  In a decision issued concurrently, the Board has concluded that the Veteran was entitled to a 60 percent rating for his back disability since December 1995 and awarded TDIU.

2.  This Board decision effectively subsumes the RO's subsequent rating decisions on the Veteran's back and TDIU and serves to moot the issues of the reduction and severance.   

3.  No case or controversy is currently before the Board with regard to the Veteran's appeal of the RO's proposed reduction and severance.


CONCLUSIONS OF LAW

1.  The issue of whether the reduction in the rating for the Veteran's lower back disability from 40 percent to 20 percent, effective May 1, 2008, was proper is dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011). 

2.  The issue of whether the severance of TDIU, effective May 1, 2008, was proper is dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2006, the Veteran submitted a claim seeking a rating in excess of 20 percent for his lower back disability.  The RO granted this claim, increasing the rating for the Veteran's back from 20 percent to 40 percent, effective the date the Veteran's claim was received, and also awarded a total disability rating based on individual unemployability (TDIU).  In October 2007, the RO, on its own motion, reconsidered its grant of an increase and determined that based on a March 2001 Board decision, that clear and unmistakable error (CUE) had been made in granting the increased rating for the back and in awarding TDIU.  The RO then proposed to reduce the Veteran's rating back to 20 percent and sever TDIU in a February 2008 rating decision.  

The RO based its decision to reduce the Veteran's rating on the fact that in March 2001 the Board had found that the Veteran's back disability warranted a 60 percent rating, but that because only one-third of the back disability was attributable to an in-service injury, only a 20 percent rating would be assigned.  The Veteran appealed the RO's proposed reduction and severance. 

In December 2011, the Board, on its own motion, reconsidered the March 2001 Board decision, and vacated it.  The Board then issued a new decision, released in conjunction with this decision, which granted a 60 percent rating for the Veteran's lower back disability and awarded TDIU. 

This Board decision effectively subsumed, and rendered moot, consideration of whether a reduction of rating and severing of TDIU was appropriate, as the Board has already granted a higher rating for the Veteran's back and awarded TDIU (that is - the issues which the RO reduced and severed).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Here, the Board has assigned a 60 percent rating for the Veteran's service connected lower back disability, prior to the issuance of the rating decision proposing the reduction, and awarded TDIU.  As such, the Board's decision has effectively subsumed the RO's reduction determination, and mooted it; meaning that there no justiciable case or controversy regarding the issue of whether a reduction of the Veteran's back disability was proper or whether severance of TDIU was proper.  Thus, no allegation of error of fact or law remains on these issues, and the appeal is therefore dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g). 
  

ORDER

The issue of whether the reduction in the rating for the Veteran's lower back disability from 40 percent to 20 percent, effective May 1, 2008, was proper is dismissed.

This issue of whether the severance of the Veteran's TDIU rating, effective May 1, 2008, was proper is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


